DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an air gap adapter for use with a water treatment faucet,       classified in E03C 1/102.
II. Claims 11-13, drawn to a water treatment faucet, classified in E03C 1/055.
III. Claims 14-19, drawn to a water treatment system, classified in C02F 1/441.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in each of the inventions have a different design, mode of operation, function and/or effect; they do not overlap in scope; and, they are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Restriction for examination purposes is proper because of the reasons given above and also because (i) they have acquired a separate status in the art as shown by their different classification, (ii) the search required for the respective groups is not necessarily required by each of the other groups, and (iii) their subject matter is recognized as divergent.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



During a telephone conversation with Lawrence Crain on 3/18/2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 14-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Specification
The disclosure is objected to because of the following:  
Page 7, lines 9-12 do not coincide with the drawings since as shown by the flow arrows in the permeate flush loop 116 (figure 11), an inlet of the second solenoid valve 118 is located between the reverse osmosis membrane unit 114 and the storage tank 128 and the outlet of the second solenoid valve 118 is located between the prefilter 110 and the reverse osmosis membrane unit 114 and not the other way around.
Appropriate correction is required.

Claim Objections
Claims 14, 16 and 17 are objected to because of the following:
Claim 14, line 1, “at least one prefilters” should be “at least one filter”, and in line 5, “said a” should be “said”.
Claim 16, line 3, “at least one prefilters” should be “at least one filter”.
Claim 17, line 3, “on prefilter” should be “one prefilter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said at least one filters”  (claim 14, line 5; did Applicant intend to claim “said at least one prefilter”?).
Claims 16-18, claiming a second solenoid valve without also claiming a first solenoid valve in the claim or the claims from which it depends is indefinite since it is unclear how many valves are required by the claim.
Claims 17-18 are indefinite and seem to misdescribe the invention, since as shown by the flow arrows in the permeate flush loop 116 (figure 11), an inlet of the second solenoid valve 118 is located between the reverse osmosis membrane unit 114 and the storage tank 128 and the outlet of the second solenoid valve 118 is located between the prefilter 110 and the reverse osmosis membrane unit 114 and not the other way around.
Claim 19, claiming a third solenoid valve without also claiming a first and second solenoid valve in the claim or the claims from which it depends is indefinite since it is unclear how many valves are required by the claim.
Claims 15-19 are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuai et al. (U.S. 10,835,871), hereinafter “Shuai”.

    PNG
    media_image1.png
    497
    430
    media_image1.png
    Greyscale
Shuai teaches a water treatment system comprising at least one prefilter (6, 7, 8); at least one reverse osmosis membrane unit 1; a treated water storage tank 2; at least one solenoid valve (31, 32, 34, 35) between an inlet and downstream components [as in claim 14], wherein one of valves 34 is between the prefilter 6 and the reverse osmosis membrane unit 1 [as in claim 16] and another of the valves 35 is connected to a drain  line 12connected to the membrane unit 1 [as in claim 19].  

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenmeyr (U.S. 5,203,803).

    PNG
    media_image2.png
    342
    626
    media_image2.png
    Greyscale

Schoenmeyr teaches a water treatment system comprising at least one prefilter (28); at least one reverse osmosis membrane unit 18; a treated water storage tank 22; and at least one solenoid valve (26) before the prefilter 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (U.S. 2007/0295650 A1), hereinafter “Yoneda” in view of Shuai.

    PNG
    media_image3.png
    456
    595
    media_image3.png
    Greyscale

Yoneda teaches a water treatment system comprising an inlet valve 6; at least one reverse osmosis membrane unit 3; a treated water storage tank 5; and a “second” solenoid (electromagnetic) valve 14 having one first end connect to the water inlet line between the inlet valve and the reverse osmosis unit 3 and a second end between the reverse osmosis unit 3 and the storage tank 5 and a “third” solenoid valve 21 for the drain [as in claims 14, 16-17 and 19].  He doesn’t specify a prefilter but as shown above, such is taught by Shuai.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda, as modified above, and in further view of McCausland et al. (U.S. 4,609,466), hereinafter “McCausland”.  The modified Yoneda doesn’t specify a post filter immediately downstream of the reverse osmosis membrane unit.  However, McCausland teaches a post absorption filter 16 immediately downstream of his reverse osmosis membrane unit 12 [as in claim 18].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the post filter 16 of McCausland immediately downstream of the reverse osmosis membrane unit and upstream of the permeate recycle line 13 of the modified Yoneda, since McCausland teaches the benefit of further perfecting the purification of water for consumption. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778